The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 3, 2020

                               2020COA133

No. 19CA1075, Bilderback v. McNabb — Government —
Colorado Governmental Immunity Act — Immunity and Partial
Waiver; Vehicles and Traffic — Traffic Regulation — Emergency
Vehicle Exception

     Plaintiff’s motorcycle collided with a patrol car after the officer

drove through a red light while responding to an emergency call.

Plaintiff sued the officer and the City and County of Denver, and

defendants moved to dismiss the case under C.R.C.P. 12(b)(1),

arguing the claims were barred by the doctrine of sovereign

immunity. The district court denied defendants’ motion, ruling that

the officer’s conduct did not satisfy the emergency vehicle exception

to the Colorado Governmental Immunity Act’s waiver of sovereign

immunity for injuries resulting from a public employee’s operation

of a motor vehicle, see § 24-10-106(1)(a), C.R.S. 2019.
     The emergency vehicle exception is subject to certain

conditions, including, among others, the one set forth in section 42-

4-108(2)(b), C.R.S. 2019. That section states that the driver of an

emergency vehicle may “[p]roceed past a red or stop signal or stop

sign, but only after slowing down as may be necessary for safe

operation.” Id.

     A division of the court of appeals holds that the mere fact that

the emergency vehicle driver has stopped at a red light before

entering the intersection does not, without more, satisfy the

condition set forth in section 42-4-108(2)(b); rather, to give effect to

the phrase “but only . . . as may be necessary for safe operation,” a

court must determine whether, depending on the specific factual

circumstances, the driver was proceeding safely after entering the

intersection, and while driving through it. The division remands the

case to the district court to resolve factual disputes bearing on this

issue.
COLORADO COURT OF APPEALS                                         2020COA133


Court of Appeals No. 19CA1075
City and County of Denver District Court No. 19CV30662
Honorable Eric M. Johnson, Judge


Robert Bilderback,

Plaintiff-Appellee,

v.

Kyle McNabb and City and County of Denver, Colorado,

Defendants-Appellants.


                          ORDER VACATED AND CASE
                         REMANDED WITH DIRECTIONS

                                  Division I
                          Opinion by JUDGE VOGT*
                      Johnson and Taubman*, JJ., concur

                         Announced September 3, 2020


Metier Law Firm, LLC, Emily N. Benight, Fort Collins, Colorado, for Plaintiff-
Appellee

Kristin M. Bronson, City Attorney, Jennifer Johnson, Assistant City Attorney,
Denver, Colorado, for Defendants-Appellants


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2019.
¶1    Plaintiff, Robert Bilderback, sued defendants, Denver Police

 Officer Kyle McNabb and the City and County of Denver, for

 damages after the motorcycle he was driving collided with a patrol

 car driven by McNabb. Defendants moved for dismissal under

 C.R.C.P. 12(b)(1), arguing that plaintiff’s claims were barred by the

 doctrine of sovereign immunity, in accordance with the Colorado

 Governmental Immunity Act (CGIA), §§ 24-10-106 to -120, C.R.S.

 2019. The district court denied the motion in a detailed written

 order without holding a hearing. Defendants appeal. We vacate the

 order and remand for further proceedings in accordance with Trinity

 Broadcasting of Denver, Inc. v. City of Westminster, 848 P.2d 916,

 927 (Colo. 1993).

                           I.   Background

¶2    The complaint, the motion to dismiss, and related materials

 provided to the district court set forth the following facts. In March

 2019, Officer McNabb was on duty, stopped in his squad car at a

 red light at the intersection of Federal Boulevard and Evans Avenue

 in Denver, when he received an emergency call. According to his

 affidavit, McNabb, who was the first in line at the red light on

 northbound Federal, observed that the traffic turning left from


                                    1
 westbound Evans onto southbound Federal had cleared the

 intersection. He then activated his emergency lights, checked the

 intersection again, observed that all traffic had stopped, made eye

 contact with several drivers who had a green light on Evans to

 ensure they saw his emergency lights, and then slowly pulled into

 the intersection. Part way through the intersection, McNabb

 increased his speed to about fifteen miles per hour. At this point,

 plaintiff, driving his motorcycle westbound on Evans through the

 green light, collided with the patrol car.

¶3    In support of his response to the motion to dismiss, plaintiff

 appended his own affidavit and a witness statement of the driver

 behind his motorcycle, both stating that their views of northbound

 traffic on Federal were obstructed by a large box truck in the left

 turn lane of westbound Evans. Defendants made no reference to

 the box truck in their reply. In their view, the undisputed facts that

 McNabb (1) was responding to an emergency call, (2) was at a

 complete stop before entering the intersection, and (3) had activated

 his overhead lights before entering the intersection established the

 statutory requirements for the emergency vehicle exception to the

 waiver of immunity for the operation of a motor vehicle found in


                                    2
 section 24-10-106(1)(a). Given their view of the law, defendants did

 not believe a Trinity hearing was necessary; but they asked that the

 court hold such a hearing if it found that there were disputed

 factual issues bearing on jurisdiction.

¶4    The district court did not agree with defendants’ argument

 that the relevant statutory requirements were met because McNabb

 stopped prior to proceeding into the intersection; rather, the court

 stated, “[t]he crux of the dispute is how Officer McNabb proceeded

 against the red light and whether the manner in which he did so

 took his actions outside of the emergency vehicle exception to the

 waiver [of] sovereign immunity provided by the CGIA.” After noting

 that no evidentiary hearing was required where the court accepted

 all the facts pleaded by the plaintiff as true, the court also accepted

 as true that there was a large box truck blocking a portion of

 westbound Evans from McNabb’s view. Thus, the court concluded,

 proceeding through the intersection without being cognizant of and

 accounting for the blind spot created by the truck did not constitute

 “safe operation” and accordingly did not bring the case within the

 emergency vehicle exception to the CGIA waiver of sovereign

 immunity.


                                    3
¶5    On appeal, defendants argue that the district court

 misconstrued the controlling statute by ignoring the fact that

 McNabb had stopped before entering the intersection and, instead,

 reading into the statute a requirement that an officer also drive

 slowly after entering an intersection and while passing through it.

 In the alternative, defendants contend, the district court erred in

 forgoing a Trinity hearing to resolve a “disputed and undeveloped

 fact” — namely, whether McNabb’s view of plaintiff was obstructed

 by a truck. We disagree with the first argument but agree with the

 second.

              II.   Applicable Law and Standard of Review

¶6    Questions of sovereign immunity — including whether it has

 been waived — implicate a district court’s subject matter

 jurisdiction under C.R.C.P. 12(b)(1). St. Vrain Valley Sch. Dist.

 RE-1J v. A.R.L. ex rel. Loveland, 2014 CO 33, ¶ 9.

¶7    Under the CGIA, sovereign immunity generally bars any action

 against a public entity for injuries that lie in tort or could lie in tort.

 Smokebrush Found. v. City of Colorado Springs, 2018 CO 10, ¶ 20;

 see also § 24-10-108, C.R.S. 2019. However, the CGIA also

 “withdraws and restores this immunity through a series of


                                      4
 immunity waivers, exceptions to those waivers, and, in some cases,

 conditions relating to the exceptions.” Corsentino v. Cordova, 4

 P.3d 1082, 1086 (Colo. 2000). Because the CGIA’s grant of

 sovereign immunity is in derogation of Colorado common law, we

 narrowly construe any provision granting sovereign immunity.

 Daniel v. City of Colorado Springs, 2014 CO 34, ¶ 13. As a corollary

 to that principle, we broadly construe any CGIA provision waiving

 sovereign immunity. Id.

¶8    Because “the [C]GIA requires the trial court to definitively

 resolve all issues of immunity before trial, regardless of whether the

 issues have been classified as jurisdictional,” district courts are to

 “employ the procedures used in [Trinity] and its progeny to . . .

 determine the facts necessary to resolve all disputed issues of

 immunity, including those deemed non-jurisdictional.” Finnie v.

 Jefferson Cty. Sch. Dist. R-1, 79 P.3d 1253, 1258 (Colo. 2003). The

 Finnie court went on to “clarify that the Trinity procedure . . .

 includes discovery, ruling without hearings, and affording parties

 the opportunity to request Trinity hearings.” Id. at 1260.

¶9    When there is no evidentiary dispute, the court may rule on

 the C.R.C.P. 12(b)(1) motion and decide the sovereign immunity


                                    5
  question without a hearing, based on the pleadings alone. Id.;

  Tidwell ex rel. Tidwell v. City & Cty. of Denver, 83 P.3d 75, 85-86

  (Colo. 2003). Even in such circumstances, however, “courts have

  discretion to conduct Trinity hearings to develop facts relating to

  immunity issues when such facts are not directly disputed.” Finnie,

  79 P.3d at 1260.

¶ 10   We employ a mixed standard of review to orders on motions to

  dismiss for lack of subject matter jurisdiction. Grant Bros. Ranch,

  LLC v. Antero Res. Piceance Corp., 2016 COA 178, ¶ 15. We review

  the district court’s factual findings for clear error but review de novo

  the court’s legal conclusions, including its statutory interpretation.

  Id. We review the court’s decision whether to conduct a Trinity

  hearing for abuse of discretion. See Finnie, 79 P.3d at 1260.

                             III.   Discussion

             A.    District Court’s Construction of the CGIA

¶ 11   Under section 24-10-106(1)(a) of the CGIA, a public entity’s

  immunity is waived in an action for injuries resulting from the

  “operation of a motor vehicle, owned or leased by such public entity,

  by a public employee while in the course of employment, except

  emergency vehicles operating within the provisions of section 42-4-


                                      6
  108(2) and (3), C.R.S.” In this case, there was no dispute that the

  squad car was being operated by a public employee, Officer

  McNabb, while in the course of his employment. Thus, the issue in

  dispute was whether the vehicle was operating within the provisions

  of section 42-4-108(2) and (3), so as to come within the exception to

  the otherwise applicable waiver of immunity.

¶ 12   Section 42-4-108(2)(b) states that the driver of an authorized

  emergency vehicle, when responding to an emergency call (as

  McNabb was undisputedly doing here), “may . . . (b) [p]roceed past a

  red or stop signal or stop sign, but only after slowing down as may

  be necessary for safe operation.” Section 42-4-108(3), in turn,

  provides that section 42-4-108(2)(b) applies, for purposes of the

  section 24-10-106(1)(a) immunity waiver, “only when such vehicle is

  making use of audible or visual signals . . . .”

¶ 13   Defendants argue that section 42-4-108(2)(b) addresses the

  driver’s conduct prior to entering the intersection, and that the

  district court erred by “reading into it a requirement that an officer

  drive slowly after passing a red light and after the officer already

  has the right-of-way in the intersection.” The district court rejected

  defendants’ contention that McNabb met the requirements of


                                     7
  section 42-4-108(2)(b), as the court put it, “by virtue of the

  happenstance that he happened to be stopped at a red light prior to

  activating his lights.” Such an interpretation, the court reasoned,

  would render superfluous the phrase “as may be necessary for safe

  operation.” We agree with the district court.

¶ 14   It is a basic principle of statutory interpretation that we avoid

  any construction of a statute that “would render any words or

  phrases superfluous.” Ryan Ranch Cmty. Ass’n, Inc. v. Kelley, 2016

  CO 65, ¶ 43 (quoting Doubleday v. People, 2016 CO 3, ¶ 20).

  Likewise, we will not adopt an interpretation leading to an illogical

  or absurd result. Frazier v. People, 90 P.3d 807, 811 (Colo. 2004).

¶ 15   In the case of section 42-4-108(2)(b), the phrase “as may be

  necessary for safe operation” calls for the court to take into account

  how the officer proceeded through the intersection. If the statute

  did indeed apply only to the emergency vehicle driver’s conduct

  before entering the intersection, it could convey that meaning by

  allowing the driver to proceed past a red light “but only after

  slowing down,” with no further qualifiers. Instead, the statute

  requires the driver to slow down “as may be necessary for safe

  operation.”


                                     8
¶ 16   Ignoring that qualifier reads it out of the statute, rendering the

  phrase superfluous. Additionally, interpreting the statute to allow a

  police officer to proceed through the intersection at any speed as

  long as he or she had previously slowed down could, depending on

  the circumstances, lead to an illogical or absurd result. As the

  district court observed, “‘safe operation’ at an empty intersection

  will necessarily be different than what constitutes ‘safe operation’ at

  a traffic-filled intersection.” For example, safe operation could

  require police officers to refrain from increasing their speed while in

  the intersection, or to activate their siren as well as their lights, if

  the officers are unable to determine whether all cross-traffic has

  stopped.

¶ 17   While we thus agree with the district court’s analysis of the

  requirements of section 42-4-108(2)(b), we agree with defendants

  that the court erred by citing section 42-4-108(4), which requires

  drivers of emergency vehicles to drive “with due regard for the safety

  of all persons,” as further justification for finding that immunity

  had been waived in this case. In Fogg v. Macaluso, 892 P.2d 271,

  277 (Colo. 1995), the supreme court held that the duty of care

  referenced in that section does not apply to the sovereign immunity


                                       9
  analysis under section 42-4-108(2) and (3). See also Quintana v.

  City of Westminster, 8 P.3d 527, 530 (Colo. App. 2000) (same).

  Although plaintiff refers to Macaluso as “arguably an outdated

  case,” it remains binding on us and on the district court.

  Nevertheless, the court’s reliance on section 42-4-108(4) for “further

  justification” for its holding does not call into question the validity

  of its conclusion regarding the section 42-4-108(2)(b) exception to

  the immunity waiver, and it thus does not require reversal.

  B.    The District Court’s Decision Not to Conduct a Trinity Hearing

¶ 18   While we agree with the district court’s construction of the

  emergency vehicle exception in the CGIA, we conclude that the

  court abused its discretion by not ordering a hearing or other

  procedure under Trinity to resolve the central disputed factual issue

  in the case: namely, whether McNabb had a clear view of the Evans

  Street cross-traffic when he proceeded through the intersection, or

  whether his view was impeded by the box truck. See Medina v.

  State, 35 P.3d 443, 460-61 (Colo. 2001) (remanding for hearing

  because evidence already admitted did not resolve key factual

  dispute as to whether plaintiffs’ injuries were caused by lack of

  maintenance or were solely attributable to design).


                                     10
¶ 19   As noted, plaintiff and another witness had stated that a large

  box truck in the left lane of westbound Evans blocked plaintiff’s

  view of traffic traveling northbound on Federal. Accepting these

  statements as true, the district court relied on that circumstance in

  ruling that McNabb had not proceeded through the intersection in a

  manner that met the statutory “safe operation” requirement. (“In

  this case, ‘safe operation’ required Officer McNabb to be cognizant

  of, and account for, the fact that there was a large box truck sitting

  in the left turn lane on Evans, blocking from his view . . . a portion

  of the westbound lanes.”)

¶ 20   We recognize that, as plaintiff points out, defendants never

  provided the district court with statements or other evidence

  disputing the presence of the box truck. Defendants respond on

  appeal that, in their pleadings, they repeatedly cited Officer

  McNabb’s statements that he had a clear view of the intersection.

  We conclude that, given the centrality of this factual issue to the

  district court’s ruling, whether Officer McNabb’s view of the

  motorcycle was in fact obstructed needs to be determined

  regardless of the adequacy of defendants’ efforts to raise a dispute

  about the issue. See Finnie, 79 P.3d at 1260 (courts have discretion


                                    11
  to hold Trinity hearings to develop facts relating to immunity issues,

  even when such facts are not directly disputed or are not

  jurisdictional).

¶ 21   In sum, the district court is directed on remand to resolve any

  factual disputes bearing on the question of sovereign immunity by

  ordering an evidentiary hearing or such other procedures as may be

  necessary to determine the issue. See Trinity, 848 P.2d at 927; see

  also Finnie, 79 P.3d at 1260. Based on the results of such fact

  finding, the district court shall again enter an order on defendants’

  motion to dismiss.

                            IV.   Conclusion

¶ 22   The order is vacated, and the case is remanded for further

  proceedings in accordance with this opinion.

       JUDGE JOHNSON and JUDGE TAUBMAN concur.




                                    12